Citation Nr: 0316621	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for herpetic whitlow 
of the left wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


REMAND

The Board notes initially that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(Court) has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of what 
evidence VA will provide and what evidence the claimant is to 
provide.  The Court has remanded where VA has failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The Board in its review of the record has been 
unable to locate any correspondence with the claimant that 
meets the requirements as outlined herein.  The RO's failure 
to issue a development letter consistent with the notice 
requirements of the VCAA amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

Historically, the veteran's herpetic whitlow has been 
evaluated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (eczema).  During the course of the appeal, the section 
of the VA Schedule for Rating Disabilities dealing with the 
evaluation of skin disorders was also changed, effective 
August 30, 2002.  Where a law or regulation changes after a 
claim has been filed, but before the administrative appeal 
process has been concluded, the version most favorable to an 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, the RO did not provide the 
veteran with a supplemental statement of the case after the 
revised regulations became effective.  Consequently, the RO 
did not notify the veteran of the revised regulations, nor 
has the RO considered the veteran's claim in light of the new 
schedular criteria.  The Board, therefore, remands the matter 
to give the RO to complete these actions. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  

4.  After the completion of any 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for herpetic whitlow, currently evaluated 
as 10 percent disabling.  

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



